Citation Nr: 1809513	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-08 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Hoover, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to September 1988 and from September 1989 to December 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee which denied service connection for tinnitus, pseudofolliculitis barbae and hearing loss.  

A Notice of Disagreement was received in July 2012.  In January 2014, a Statement of the Case was issued, and, in February 2014, the Veteran filed his substantive appeal (via a VA Form 9).

In December 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript of the hearing is of record.

The issues of entitlement to service connection for pseudofolliculitis barbae and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In December 2016, prior to the promulgation of a decision by the Board, the Veteran withdrew from appeal his claim for entitlement to service connection for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal concerning the matter of entitlement to service connection for bilateral hearing loss have been met. 38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. 

During the pendency of the appeal, as to the claim for service connection for bilateral hearing loss, the Veteran elected to withdraw the issue from appellate consideration during the December 2016 Board hearing, which was reduced to writing in the hearing transcript.  Hence, there remain no allegations of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.


ORDER

The appeal as to the claim for service connection for bilateral hearing loss is dismissed.


REMAND

The Veteran contends that his currently diagnosed tinnitus and pseudofolliculitis barbae are related to his military service.  The Veteran served in the Army as an ammunition specialist.  

The Veteran was provided with a VA audiology examination in February 2012, in which the VA examiner provided a medical opinion against the Veteran's claim that his tinnitus was etiologically related to his period of service.  The examiner noted that there is no evidence of tinnitus from the Veteran's active military service, and notes that the Veteran was treated in September 1989 while in the Reserves for ear pain and ringing in the ears.  The examiner then noted that despite this in-service treatment that the Veteran reported that he only began to notice the ear ringing 6 months ago, and that the Veteran did not say that the ringing continued since service.  The examiner concluded that given that there is no in-service event for which tinnitus can be related, no hearing loss for VA purposes, and no report of consistent tinnitus since time in service, it is felt that this condition is less likely than related to the Veteran's active military service.  

The Veteran's reported noise exposure during service is substantiated in light of his military occupational specialty (MOS) as an ammunition specialist, which the Department of Defense has determined to involve a probable hazardous noise exposure.  See VA Fast Letter 10-35 (September 2, 2010) (discussing the Duty MOS Noise Exposure Listing).  Thus, based on the circumstances of the Veteran's MOS duties, noise exposure is established and constitutes an in-service event.  The Veteran also submitted three articles relating to delayed onset noise exposure attached to correspondence dated December 8, 2016.  Thus, the Board finds that an addendum is required in order to address conceded in-service noise exposure, and the Veteran's submitted articles regarding the delayed onset of ear problems.  

Additionally, the Veteran has both current and in-service diagnoses of pseudofolliculitis barbae as well as post-service treatment for this condition.  See service treatment records dated March 23, 1981, January 30, 1982, January 10 1983, October 12 1983, and VA treatment records dated March 6, 2013.  The Veteran was also noted to have facial bumps during his December 2016 Hearing.  However, with respect to crucial element, a medical nexus, the question presented, i.e., the relationship, if any, between the Veteran's currently diagnosed pseudofolliculitis barbae, and his military service, is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Thus, a VA examination is needed to determine whether or not the Veteran's pseudofolliculitis barbae is related to his military service.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file all updated VA treatment records.

2. After all outstanding records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the etiology of the Veteran's pseudofolliculitis barbae.  Access to the Veteran's electronic VA claims folder must be made available to the examiner for review in connection with the examination.  The examiner is to opine as to whether
it is at least as likely as not that the Veteran's pseudofolliculitis barbae had its onset or is otherwise related to his military service.  The examiner's attention is particularly directed to service treatment records dated March 23, 1981, January 30, 1982, January 10 1983, and October 12 1983, and VA treatment records dated March 6, 2013.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

3. Obtain an addendum opinion to the Veteran's February 2012 VA tinnitus examination.  Access to the Veteran's electronic VA claims folder must be made available to the examiner for review in connection with the examination.  The examiner should opine as to whether or not the Veteran's tinnitus is at least as likely as not related to the Veteran's military service.  In so opining, the examiner is asked to do the following:  (1) accept as fact that the Veteran was exposed to military noise as an ammunition specialist; (2) explain the significance of the absence or presence of threshold shifts and severity of such threshold shifts in the audiograms in regard to the likelihood military noise exposure caused tinnitus; and (3) address theories of delayed/latent onset of tinnitus to include a discussion of the three articles submitted by the Veteran in December 2016 regarding delayed onset hearing loss.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

4. Then, readjudicate the issues on appeal.  If the benefit 
sought on appeal is not granted in full, issue the Veteran 
and his representative a Supplemental Statement of the Case, and provide the Veteran an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


